Case 4:18-cv-01885-HSG Document 534-3 Filed 11/01/18 Page 1 of 4




        PICKENS EXHIBIT 22
      Case 4:18-cv-01885-HSG Document 534-3 Filed 11/01/18 Page 2 of 4



                                                      ROBERT S. PICKENS          NEW YORK
                                                      RPickens@FCHS.COM          1290 Avenue of the Americas
                                                      212-218-2333               New York, NY 10104-3800
                                                                                 T 212-218-2100
                                                      www.fitzpatrickcella.com   F 212-218-2200




January 22, 2018


VIA E-MAIL

Re:    Koninklijke Philips N.V. matter No. 15-1125

Counsel,

I write in response to Michael Lee’s letter of January 4, 2018.

As an initial matter, we appreciate your willingness to provide appropriate discovery as to the
majority of the products included on Philips’ Third Amended Identification of Accused
Products (served on October 23, 2017), as well as discovery as to the products ASUS has sold
in the United States since 2009.

Based on our understanding of your letter, we look forward to receiving the following
information:

       For products on Philips’ Third Amended Identification of Accused Products (and
       which have not been deemed “Old Products” by ASUS)

       1) Each designation by which the product is known to you;
       2) Each operating system version pre-loaded on the product and each update or
          upgrade that was provided by you to the product;
       3) First and last sales dates for each product;
       4) An indication of whether the product supports HDCP 2.x and, if so, over which
          interface;
       5) An indication of whether each product has a touchscreen;
       6) Sales data for each product; and
       7) Any source code in your possession, custody or control, and an indication of
          whether you have source code for the product and if not, the entity that does.

       For all products ASUS has sold in the United States since 2009

       1) Each designation by which the product is known to you (including internal and
          external product names);
       2) Each product type (including an identification of whether each product is a desktop,
          2-in-1, all-in-one, laptop, tablet, phone, or Chromebook);
       3) All relevant sales data for each product (including transaction dates); and
      Case 4:18-cv-01885-HSG Document 534-3 Filed 11/01/18 Page 3 of 4



January 22, 2018
Page 2

       4) The relevant specifications or bills of materials from which the operating system,
          HDCP 2.x, and touchscreen information can be derived.

Please confirm that our understanding is correct, and please also separately specify and confirm
the dates on which we will receive the above listed discovery for (1) the products on Philips’
Third Amended Identification of Accused Products (and which have not been deemed “Old
Products” by ASUS), and (2) all products ASUS has sold in the United States since 2009.

While it is imperative that Philips receive all of the above outlined information on an expedited
basis, to the extent it becomes necessary in the future Philips expressly reserves its rights to
pursue the full scope of discovery for all ASUS products accused in this matter in accordance
with ASUS’s discovery obligations in this litigation.

With regard to the products you have deemed “Old Products,” and for which you now refuse to
provide discovery, Philips strenuously disagrees with ASUS’s position. Federal Rule of Civil
Procedure 16 is irrelevant under the present circumstances, and ASUS’s supposed cutoff date
of June 17, 2016 is arbitrary and inappropriate. Philips served its First Identification of
Accused products on June 17, 2016 pursuant to Section 4(a) of the Delaware Default Standard
for Discovery. Section 4 is titled “Initial Discovery in Patent Litigation” and has a footnote
stating that “[a]s these disclosures are ‘initial,’ each party shall be permitted to supplement.”
Accordingly, June 17, 2016 was a non-binding initial deadline, and Philips does not need to
modify the scheduling order under Rule 16 in order to further identify accused products in this
litigation after that date.

Furthermore, even if Rule 16 were applicable, St. Clair Intellectual Property is plainly
distinguishable from the present matter. That case pertained to the modification of
infringement contentions not only after the final infringement contention deadline, but long
after expert reports on infringement were submitted. Expert discovery has not even begun in
this matter, and the prior rounds of contentions exchanged in this manner have been
nonbinding.1

Please confirm that ASUS will retract its objection and provide the discovery discussed above
for all products included on Philips’ Third Amended Identification of Accused Products (served
on October 23, 2017). Otherwise, we intend to raise this matter with the Court at the next
available opportunity.

Finally, Philips flatly rejects ASUS’s attempt to cutoff the further identification of additional
ASUS products relevant to this matter. Philips is not aware of any support for such a cutoff

1
 See June 20, 2017 Discovery Conference Transcript at 35 (“MR. CARLIN: I am
understanding that Your Honor has made clear that if we are going to take this approach, that
each side is going to supplement their affirmative contentions on the issues they bear the
burden of proof on, it will not be the final contentions, it is not binding, except to the extent
somebody acts in bad faith. THE COURT: So ordered.”)
      Case 4:18-cv-01885-HSG Document 534-3 Filed 11/01/18 Page 4 of 4



January 22, 2018
Page 3

and Philips will continue to identify ASUS products that infringe the Asserted Patents in this
litigation, as appropriate under the circumstances. Philips will take action if ASUS refuses to
provide discovery for any products identified as infringing one or more asserted patents in the
future.


Best regards,

/S/ Robert S. Pickens

Robert S. Pickens




   FCHS_WS 14026457v1.doc
